Title: From James Madison to James Monroe, 5 March 1817
From: Madison, James
To: Monroe, James


Dear SirWashington Mar. 5. 1817.
Altho’ your personal and official acquaintance with Mr. J Graham, be well known to me, I can not, on the occasion of my final departure fr⟨om⟩ the public service, satisfy myself, without expressing my sense of his great merit.
Mr. Graham, recommended by my knowlege of his public Agency abroad, and of his private virtues, was invited into the Department of State, as the Chief under the Head of it, whilst the Department was in my hands. It was my wish, more than his own that was gratified by the appointment. And I have always considered it as the effect of an honorable desire to serve his Country, combined with his personal & political feelings, that he remained for so long a period, in a Station, without the attractions, which could otherwise have detained him in it.
On these grounds, & from continued & varied opportunities of being intimately acquainted with Mr. Graham, I not only take a pleasure, but fe⟨el⟩ an obligation, in saying that I regard him as among the most worthy of men, and most estimable of Citizens; as adding to a sound & discriminating judgment, a valuable stock of acquirements adapted to public affairs; and to both, a purity of character, a delicacy of sentiment, and an amenity of temper & manners, exceeded in no instance to which I could refer.
With this view of his capacity to be useful to his Country, and the principles guarantying a proper exertion of it, I can not but hope that suitable occasions may present themselves, for preventing a loss to the public, of the services of a Citizen, so highly entitled to its confidence. With the highest consideration & regard, I remain Yours,
James Madison
